Title: To James Madison from Stephen Cathalan, Jr., 22 December 1803 (Abstract)
From: Cathalan, Stephen, Jr.
To: Madison, James


22 December 1803, Marseilles. Last wrote on 7 Oct. 1803 by the Ulysses of Salem, forwarding JM a dispatch “from our Consul at tunis.” On 18 Dec. received from Thomas Appleton at Leghorn a letter from Preble. Transmits a copy. Has given official notice “to the Prefect of this Department, who is the president of the Chambre du Commerce of Marseilles, to the prefect Maritim at Toulon, to the Commissary of Marine, the agent of the minister of foreign relations & to all the Commissaries or Agents of foreign Powers in this Place, [of] the Blockade of Tripoly & the Coast belonging to that Regency, in order the masters of the Merchant Vessells of Neutral Nations, may be advertised of it—allmost all have acknowledged me receipt of this notification.” A Ragusan polacre arrived from Tunis on 21 Dec. with the news that the Philadelphia had run ashore. Has asked the Ragusan agent to write to the captain for particulars. “This Vessell being, now, in quarantine at Pomegue’s Island, in this Road I Cannot have an answer before to morrow in the afternoon.
“But Messrs. Dolier & Co. merchants of this Place, to whom this Cargo is Consigned, have handed me the following Paragraph of a Letter to them dated Tunis the 19th. November 1803—[‘]The U. S. fregate of 40 Guns, Philadelphia, manned with 360 men Cruising before Tripoly, ran on Shore in pursuing too near of the Coast a Cruise⟨r⟩ of that Regency, the Gun boats went out already from Tripoly and fired at the fregate, which being unable to attend the tackling after having fought against them, was obliged to surrender—the officers were Carried to the house formerly of the american Consul & the Seamen & Soldiers Sent to the Castle of Tripoly.[‘]” Has just received from the Danish consul a copy of a 2 Nov. 1803 letter from [Nicolai C.] Nissen at Tripoli notifying him of the grounding of the Philadelphia on 31 Oct. “‘on the point of Tajoura, near this Port at ½ past 11 õclock, A.M. in chasing a Cruizer.’” “‘After useless Efforts to put her afloat again and having bravely fought till ¼ after 4 P.M. the fregate Surrendered. There is no need to mention the advantage this Bashaw will draw from So rich a Capture and So many prisonners amongst Whom there are more than 25 officers. The Bashaw Sent them to the U. S. house on their Parole of Honor and their treatment is as Soft as possible, but the Populace had Striped them off of Every thing, as soon as they Came on Shore and before they were Carried into the Castle So they had nothing but what they wore on, as the U. S. House is quite Close to that of Denmark I do all what I Can, to render the Situation of these unfortunate, Supportable.’” Cathalan adds: “I take the deepest Concern in this Event & I think it is my duty not to loose a moment to inform you of it Via Bordeaux & I have desired our Minister Plenipy. & Commal. Agent of the U States at Paris to send you Copies of my Letters to them on that Subject, by other ways; All the Ships from the Coast of Spain which have touched at Malaga are Sent from the Spanish ports, to Perform here, their quarantine, Which is very Severe, on account of the dreadful] Epidemical disorder at Malaga. The american Vessells from Newyork and other U. S. Ports are Submitted here to that same quarantine, which is 20 @ 25 days after the landing into the Lazarett of the Packages Subject to Contumacy.” Adds in a postscript that he encloses a dispatch from Cathcart “now at Leghorn.”
 

   
   RC (DNA: RG 59, CD, Marseilles, vol. 2). 3 pp.; marked “Copy.”



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:499–500.



   
   Cathalan here quoted in its entirety Preble’s 12 Nov. 1803 circular announcing the blockade of Tripoli (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:215–16).



   
   Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:182.



   
   This was probably Cathcart to JM, 15 Dec. 1803.


